Citation Nr: 1807358	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  11-32 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1962 to August 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for left ear hearing loss and assigned an initial noncompensable (0 percent) disability rating effective June 16, 2008 (the day the service connection claim was received by VA) and denied service connection for right ear hearing loss.  A claim for service connection for bilateral hearing loss was received in June 2008.  

In April 2017, the Board remanded the issues on appeal for additional development.  As discussed below, the Board is granting service connection for right ear hearing loss, constituting a full grant of the benefit sought on appeal with respect to this issue; therefore, any discussion of compliance with the prior Board remand instructions is rendered moot.  The Board is also remanding the issue of a higher initial disability rating for left ear hearing loss for additional development.

In a December 2011 substantive appeal (on a VA Form 9), the Veteran requested a personal hearing at the local RO in Montgomery, Alabama, before a Veterans Law Judge (Travel Board hearing).  In June 2016, following issuance of a May 2016 supplemental statement of the case, the Veteran withdrew the hearing request.  See June 2016 VA Form 9.  The request is withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d) (2017).  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

The issue of an initial (compensable) disability rating for now bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The currently diagnosed right ear sensorineural hearing loss is causally related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  The Board grants service connection for right ear hearing loss, constituting a full grant of the benefit sought on appeal with respect to this issue.  The Board is remanding the issue of a higher initial rating for bilateral hearing loss for additional development; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Service Connection for Right Ear Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

As adjudicated below, the Board is granting service connection for right ear hearing loss based on direct service connection under 38 C.F.R. § 3.303(d); therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease in service (38 C.F.R. § 3.303(b) (2017)) or manifesting within one year of service separation (38 C.F.R. § 3.307 (2017)) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these presumptive service connection theories will not be further discussed.  See 38 U.S.C. § 7104 (2012) (stating that the Board decides actual questions of law or fact).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran essentially contends that he developed hearing loss due to in-service exposure to acoustic trauma.  (Service connection has already been established for left ear hearing loss.)  Specifically, the Veteran states that he experienced acoustic trauma during service from in-service noise exposure while working on the flight line as an aircraft maintenance technician.  The Veteran contends that he has had trouble hearing since he left the flight line in service.  See November 2011 substantive appeal (on a VA Form 9).  

First, the evidence of record demonstrates that the Veteran has a current right ear hearing loss disability for VA purposes.  See June 2009 and May 2016 VA examination reports; see 38 C.F.R. § 3.385.   

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from in-service noise exposure from aircraft noise while working as an aircraft mechanic during service.  See also June 2009 VA examination report, December 2011 private audiological evaluation report.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C. § 1154(a) (2012).  

Given the above, the remaining question is whether there is medical evidence of a link between the current right ear hearing loss and the in-service exposure to acoustic trauma.  As discussed in the April 2017 Board remand, in a September 2009 VA medical opinion report, a VA examiner noted that "the thresholds in the right ear did not change" during service, but did not opine as to whether the right ear hearing loss was related to service.

In a June 2017 VA addendum medical opinion report, a VA examiner opined that the current right ear hearing loss is less likely than not incurred in or caused by service.  The Board finds that the June 2017 VA medical opinion report is inadequate as it is based, at least in part, on the inaccurate factual predict that audiometric testing was not performed when the Veteran entered active service (an August 1962 audiogram is of record) and, as such, no comparison between audiometric scores at entrance and separation could be conducted.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The June 2017 VA examiner further mischaracterized the law and regulation relevant to this case when stating that "for hearing loss to be service connected, it has to occur within a year of discharge."  This is just one avenue by which service connection may be established for a chronic disease (such as sensorineural hearing loss) under a theory of presumptive service connection.  See 38 C.F.R. § 3.307.  Service connection may also be established under a theory of direct service connection for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in or caused by service.  See 38 C.F.R. § 3.303(d).  The Board further finds the September 2009 and June 2017 VA medical opinions to be outweighed by the other evidence of record, specifically an August 2017 private medical opinion report.    

A January 2007 private treatment record notes that the Veteran reported a gradual decrease in hearing acuity over the years.  The treatment record notes that the Veteran had a history of noise exposure, but was pretty consistent with respect to wearing hearing protection during post-service employment.  A December 2011 private audiological evaluation report notes that the Veteran indicated his hearing had changed since active service.  Both in-service and post-service noise exposure was noted.  The private evaluation report notes that noise induced hearing loss is initially characterized by poorer hearing thresholds at 4000 and 6000 Hz, but that with prolonged and/or repeated noise exposure, the hearing loss progresses to involve other frequencies.  The report notes that it is possible the Veteran's hearing loss was a result of, or made worse by, exposure to jet engines during service. 

In an August 2017 private medical opinion report, Dr. M.H. opined that the Veteran has hearing loss as a result of active service, specifically serving as a crew chief for an Air Force fighter and as a jet mechanic.  Dr. M.H. noted that the hearing loss affected both ears and has been progressively worsening.  Dr. M.H. interviewed the Veteran and had the requisite medical expertise to render the opinion that the currently diagnosed hearing loss is a result of the in-service acoustic trauma.  As such, the Board finds the August 2017 private medical examination report to be highly probative.   

Based on the above, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's current right ear hearing loss is causally related to the in-service noise exposure.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of entitlement.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

Initial Rating for Bilateral Hearing Loss

The rating criteria at 38 C.F.R. §§ 4.85 and 4.86 (2017) provide for different criteria depending upon whether the hearing loss in one or both ears is service connected.  Prior to the grant of service connection for right ear hearing loss, detailed above, service connection had only been established for left ear hearing loss.  When defective hearing is service connected in only one ear, in order to determine the percentage rating from Table VII, the non-service-connected ear is assigned a Level I designation, pursuant to the provisions of 38 C.F.R. § 3.383 (2017).  38 C.F.R.	 § 4.85.  Pursuant to the provisions for rating, now that service connection has been established for both ears, the bilateral hearing loss will be rated together based on the severity of each ear by combining the Roman Number designations for each ear using Table VII at 38 C.F.R. § 4.85 (as instructed under 38 C.F.R. § 4.85(e)).   

The Board finds that, because of the nature of the rating criteria at 38 C.F.R. §§ 4.85 and 4.86, the issue of a higher initial rating for left ear hearing loss (which is currently before the Board) is inextricably intertwined with the downstream issue of initial rating for the now service-connected right ear hearing loss, as both ears will be rated together.  The initial disability rating assigned now that both ears are service connected could significantly change the adjudication of the initial rating issue currently on appeal because it directly relates to how VA rates hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, the issue of a higher initial disability rating for left ear hearing loss will be deferred until an initial rating is assigned for right ear hearing loss.  

Accordingly, the issue of an initial (compensable) disability rating for left ear hearing loss, which is now initial rating for bilateral hearing loss, is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should implement the grant of service connection for right ear hearing loss, including assignment of an initial disability rating and effective date.

2.  Then, readjudicate the issue of a higher initial rating for bilateral hearing loss.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


